Citation Nr: 0123145	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-18 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a burn 
to the left foot and ankle.

2.  Entitlement to service connection for chronic ischemia of 
both lower extremities due to abdominal surgery (claimed as 
swollen legs due to abdominal surgery).

3.  Entitlement to an increased (compensable) rating for burn 
scars of the right foot.


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago Illinois, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from residuals of a burn to the left foot 
or ankle.

3.  The medical evidence does not establish that any current 
ischemia of the lower extremities is causally or 
etiologically related to an incident of the veteran's active 
service, or developed to a compensable degree during the 
first post-service year.

4.  The veteran's burn scar of the right foot is productive 
of complaints of occasional pain, tenderness and itching; it 
measures 5cm by 2cm, is nonadherent, and does not 
significantly impair foot function.


CONCLUSIONS OF LAW

1.  Residuals of a burn to the left foot and ankle were not 
incurred or aggravated as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2000).

2.  Ischemia of both lower extremities (claimed as swollen 
legs due to abdominal surgery) was not incurred or aggravated 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).

3.  The criteria for a compensable rating for burn scars of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.118, 
Diagnostic Code 7802 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for ischemia of both lower extremities; 
for residuals of a burn to the left foot and ankle; and for a 
compensable rating for service-connected burn scars of the 
right foot.  The veteran maintains that he suffered burns of 
the right and left feet and left ankle, that he underwent 
surgical repair of an abdominal wall swelling while in active 
service, and that he currently suffers disabilities resulting 
from these in-service incidents.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159). This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law and the accompanying regulations were enacted during 
the pendency of this appeal, and thus, have not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) ( when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant service medical records, and the veteran was 
afforded a VA examination as recently as April 1999.  There 
is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file. As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

I.  Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  For certain 
types of cardiovascular diseases specified by statute, 
service connection may be established by presumption if the 
disease became manifest to a degree of 10 percent within the 
first post-service year.  38 C.F.R. §§ 3.307, 3.309.  

Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

A.  Burns - Left Foot and Ankle

The veteran maintains that he burned his left foot and ankle 
during service.  Service medical records show no 
abnormalities pertaining to the claimed disability on the 
pre-induction physical examination.  The service medical 
records, and the separation physical examination show only 
that the veteran suffered burns to his left hand and right 
foot, as well as prior burns to his cheeks and nose.  
Similarly, reports of a May 1970 VA examination and an April 
1999 VA examination show no findings pertinent to this claim.  

The Board finds that the preponderance of the evidence is 
against a claim for service connection of residuals of a burn 
to the left foot and ankle.  The Board finds no evidence to 
show that the veteran suffered an in-service injury to his 
left foot and ankle.  The veteran claims that he suffered 
this injury in September 1969, and was treated at the Ft. 
Hood infirmary; however, service medical records from this 
visit show no mention of the veteran's left foot or ankle.  
Also, despite a recent VA scar examination in April 1999, as 
well as a VA general medical examination, there is simply no 
evidence of a current disability of the left foot or ankle.  

While the VA examinations note a scar on the right foot, 
which resulted from a hot grease burn in service, there is no 
indication in the record, other than the veteran's own 
contentions, that the veteran suffered a burn to his left 
foot or ankle, and currently has residuals of that burn.  As 
the veteran does not appear to have any medical expertise, 
his contentions on this point are not sufficient to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Rather, medical evidence is needed.  
However, as there is no medical evidence of the currently 
claimed disability, the veteran's claim must fail.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal on this issue is denied.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

B.  Ischemia

In the veteran's December 1998 claim, he claimed service 
connection for an "abdominal operation and swollen legs, 
June 1968."  This claim has been developed as chronic 
ischemia to the lower extremities, as due to abdominal 
surgery.

The veteran's pre-induction examination shows no pertinent 
abnormalities or findings, nor does the separation 
examination.  The separation examination report shows the 
veteran's blood pressure at 110/64.  In-service treatment 
records show that the veteran complained of pains in his side 
in June 1968, and an accompanying notation refers to a 
prominent mass associated with an old umbilical hernia.  
Another note from the same date shows a discharge from the 
surgical clinic at Fort Leonard Wood Missouri, but does not 
specify what procedure was performed.  A May 1970 VA 
examination produced no findings or diagnoses pertinent to 
the veteran's ischemia claim, but made note of a "carbuncle 
of r[igh]t abdomen in 1968," and an associated asymptomatic 
small insignificant scar.

There is no medical evidence of record reflecting treatment 
for ischemia or a related disorder during the first post-
service year.  In the April 1999 VA skin examination there 
were no skin related complaints, with the exception of the 
veteran's right foot scar.  Findings showed a midline 
abdominal scar and right side abdominal scar.  There were no 
associated systemic or nervous manifestations.  There was 
some hair growth noted over the lower extremities and 
thickened nails.  The report also noted some callous 
formation over the first and fourth digits on the left foot.  
Sensation was found to be intact to a 10-gram monofilament.  
Blood pressure was 175/145.  The physician diagnosed chronic 
skin changes of the lower extremity with thickened nails, 
consistent with chronic ischemia due to "small vessel 
vascular disease, and diabetic skin changes, as well as 
chronic venostasis and a variety of other causes."  The 
physician noted some lower extremity edema and stated the 
possibility that chronic venous congestion was the etiology.  

The report of the April 1999 VA stomach examination shows 
complaints of brief (never lasting more than ten minutes) 
sharp, intermittent and diffuse abdominal pain centered on 
the lower quadrant, with no amnesias, hemoptysis, or melena.  
No history of bright red blood per rectum.  Pain was reported 
to occur with large meals, particularly spicy foods; it was 
noted to be worse with alcoholic consumption.  No diarrhea or 
constipation were noted, nor were there episodes of cholic, 
distention, or change in bowel movements.  Findings included 
absence of weight loss, anemia, and hepatosplenomegaly.  The 
abdomen was noted as soft, nontender, with normal active 
bowel sounds.  Some surgical scars were noted.  The physician 
diagnosed brief abdominal pain, unlikely to be due to a 
surgical procedure while in service.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for ischemia.  Although there is some evidence to 
indicate that a surgical procedure may have been performed on 
the veteran's abdomen during service, there is no evidence 
that the veteran developed ischemia or a related 
cardiovascular disorder during service, or during the first 
post-service year.  Additionally, there is no medical 
evidence that any current ischemia is causally or 
etiologically related to an incident of the veteran's active 
service, including any abdomen surgery.  

While there is current medical evidence of ischemia and 
hypertension, the April 1999 VA examination attributes the 
ischemia to "small vessel vascular disease, and diabetic 
skin changes, as well as chronic venostasis and a variety of 
other causes."  The Board notes that the veteran's original 
complaint was for "swollen legs," as opposed to 
"ischemia."  The April 1999 VA examination does make a 
finding of some edema of the lower extremities.  However, 
this is presented as a manifestation of ischemia and small 
vascular disease, and is stated as possibly attributable to 
venous congestion.  The examining physician also examined the 
veteran's abdomen and surgical scars, as well as his claims 
file and medical history, but noted no connection between any 
procedures performed on the veteran's abdomen and his current 
ischemia.  Finally, the examining physician stated that the 
veteran had been diagnosed with hypertension in 1994, and had 
previously taken blood pressure medications; however, the 
Board notes that the veteran registered blood pressure 
readings well within the normal range on his separation 
physical examination, and there is no indication from any of 
the medical evidence that relates his hypertension to 
service.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for ischemia of both lower extremities due 
to abdominal surgery (claimed as swollen legs due to 
abdominal surgery).  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal on this issue is denied.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

II. Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a 
June 1970 rating decision, the veteran was granted service 
connection for burn scars of the right foot, and received a 
noncompensable rating dating from March 14, 1970, the date of 
the original claim.  That decision was based on evidence that 
included the veteran's service medical records, which showed 
that the veteran suffered burns to his right foot while in 
service.  The evidence also included the report from a May 
1970 VA examination, which showed complaints of occasional 
swelling and tightness in the right foot, as well as 
objective evidence of a scar measuring 5 inches in length and 
1 1/2 inches in width, freely moveable tissue, minimal 
symptoms, with no actual contractual formation, and no 
limitation of motion.  It was noted that the skin was lighter 
in color.  The diagnosis was residuals of burn, right foot, 
well-healed, minimally symptomatic.

In December 1998, the veteran filed a claim for an increased 
rating for his service-connected burn scars of the right 
foot.  In a July 1999 rating decision, the RO continued a 
noncompensable rating for the veteran's burn scars of the 
right foot. The veteran disagreed with the rating decision, 
and initiated this appeal.  Essentially, the veteran 
maintains that the noncompensable rating does not accurately 
reflect the level of impairment of his right foot.

The veteran is presently assigned a noncompensable rating for 
his burn scars of the right foot, pursuant to 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7802, which rates cars, burns, 
second degree.  Under DC 7802, a noncompensable rating is 
assigned for minimal symptomatology, not sufficient for a 10 
percent rating.  A 10 percent rating is assigned for second-
degree scars or burns approximating 1 square foot.  There is 
no higher rating available under DC 7802.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned noncompensable rating is proper, 
and the preponderance of the evidence is against the 
veteran's claim for a higher rating at this time.  

Reviewing the evidence of record reveals the following.  In 
an April 1999 VA examination report, the veteran complained 
of occasional pain and tenderness, although he denied any 
problems with decreased mobility.  Objective findings 
revealed a nonadherent scar measuring 5 cm by 2cm scar, with 
no significant functional impairment.  There was some 
depigmentation in the area, but there was no evidence of 
keloid formation or significant subcutaneous inflammatory 
response, and the ankle was freely movable.  Diagnosis was of 
right foot scar after burn with hot grease.  It was noted 
that there was no significant change since the prior 
examination, which was in May 1970.

In view of the evidence presented, the Board finds that the 
veteran's burn scar of the right foot is properly rated under 
38 C.F.R. § 4.118, DC 7802, which has a maximum rating of 10 
percent.  See 38 C.F.R. § 4.31.  The evidence shows that the 
veteran's symptomatology consists of occasional pain and 
tenderness over a 5cm by 2cm nonadherent scar.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's burn scar of the right foot 
could also possibly be rated under 38 C.F.R. § 4.118, DC 7801 
(scars, burns, third degree); however, the evidence does not 
show that the veteran received a third degree burn to his 
right foot, nor does it show a burn scar of a size exceeding 
6 square inches, necessary for a compensable rating.  The 
veteran's burn scar of the right foot could also possibly be 
rated under DC 7803 (scars, superficial, poorly nourished, 
with repeated ulceration); however, the evidence does not 
support a compensable rating for this code.  The April 1999 
examination report shows that the scar is nonulcerated and 
there is no evidence to show it is poorly nourished.  

Similarly, the veteran's burn scar of the right foot could be 
rated under DC 7804 (scars, superficial, tender and painful 
on objective demonstration).  The veteran reports subjective 
complaints of occasional pain and tenderness over the scar, 
but the evidence does not show such symptoms under objective 
demonstration, as required by the diagnostic code.  Rather, 
the evidence shows a healthy, nonadherent scar, which does 
not limit the range of motion of the foot, nor does it 
significantly impair its use.  Finally, the veteran's burn 
scar to the right foot could possibly be rated under DC 7805 
(scars other).  This diagnostic code directs rating by 
limitation of function of the part affected.  As stated 
above, the evidence shows no significant impairment of 
function of the foot, and no limitation in range of motion, 
thus not permitting a compensable rating under this 
diagnostic code.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 10 percent 
rating under 38 C.F.R. § 4.118, DC 7802.  The evidence shows 
that the veteran's scar does not approximate 1 square foot in 
area, but rather measures 5cm by 2cm.  In short, the Board 
finds that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 
noncompensable rating under DC 7802, and there is no basis 
for a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's burn scars 
of the right foot disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected burn scars of the right foot has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a burn to the left foot 
and ankle is denied.

Service connection for chronic ischemia of both lower 
extremities (claimed as swollen legs due to abdominal 
surgery) is denied.

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for burn scars of the 
right foot, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

